DETAILED ACTION
1.	This is a first action on the merits of application 16757890.
2.	Claims 1-9 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim KR 20110092004 , and further in view of Eom KR 101672334. 
4.	As per claim 1, Kim discloses a fender davit device [fig.2], comprising: a fender 22; a davit 18 comprising a hauling line 30a holding the fender and a winch 30b configured to move the fender by winding or unwinding the hauling line; he does not disclose a hauling line tension maintaining part configured to maintain a tension of the hauling line holding the fender to prevent the hauling line from breaking. Eom discloses a hauling line tension maintaining part 40/43 in fig. 5 along with a winch for line handling maritime operations. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain the configuration to prevent wire breakage from the fender.
5.	As per claim 2, Kim discloses the aforementioned limitations of claim 1, he does not disclose the hauling line tension maintaining part comprises: a first idle pulley wound at an intermediate portion of the hauling line between the fender and the winch; and a tensioner connected to the first idle pulley to pull the first idle pulley downwardly with a predetermined strength. Eom discloses in fig. 5 a pulley 60 at an intermediate point  for hauling an object and  use of a winch, and a tensioner 43. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain the configuration to prevent wire breakage from the fender.
6.	As per claim 4, Kim discloses the aforementioned limitations of claim 1, he does not disclose the hauling line tension maintaining part further comprises a slider configured to guide a movement of the first idle pulley. Eom in fig. 3 has the slider ( vertical guide 46) configured to guide a movement of the first idle pulley. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain the configuration in making the guide adjustable to apply a specific  amount of pressure on the pulley. 
Allowable Subject Matter
7.	Claims 3, 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617